Title: From John Adams to Robert R. Livingston, 27 June 1783
From: Adams, John
To: Livingston, Robert R.


          Paris June 27. 1783
          A few Vessells have arrived in England from various Parts of America, and have probably made the Ministry, Merchants and Manufacturers less anxious about a present Arrangement of Commerce. Whether these Vessells have rashly hazarded these Voyages against the Laws of their Country, or whether they have Permission from Congress or their States We are not informed.
          It would have been better no doubt to have had an Agreement made before the Trade was opened: but the Eagerness of both Sides may not easily be restrained. Whether it is practicable for Congress to Stop the Trade I know not: or whether it would be expedient if practicable, I doubt.
          The Ballance of Parties in England is so nicely poised, that the Smallest Weight shifts the Scales. In Truth, nothing can be done without changing the Ministry, for whatever is done raises a Cry Sufficient to shake those who do it.— In this Situation it is a Question whether it is best for Us to keep Things in suspence, or bring them to a decision. if Congress were to prohibit all Trade with England untill a Treaty of Commerce was made or Some temporary Convention at least, it might bring on a decision by exciting a Cry against the Ministry for not making a Convention.— But the Moment a Convention is made a Cry will be raised against them for making it.— The present Ministry, to judge by their motions hitherto will hazard the Clamour, for not making one rather than that for making one. They think it the least dangerous to them, especially Since they have Seen so may American Vessells arrive in England and have heard that British ships are admitted to an Entry in the Ports of America, particularly Philadelphia.
          The most difficult Thing, to adjust in a Treaty of Commerce will be the Communication We shall have with the West India Islands. This is of great Importance to Us and to the Islands, and I think to Great Britain too. Yet there is a formidable Party for excluding Us at least from carrying the Produce of those Islands to Great Britain.
          Much will depend upon the Minister you first send to London. An American Minister would be a formidable Being to any British Minister whatever. He would converse with all Parties, and if he is a prudent cautious Man, he would at this Moment have more Influence there than you can imagine.
          We are chained here, in the only Spot in the World, where We can be of no Use. if my Colleagues were of my Mind We would all go together to London, where We could negotiate the definitive Treaty, and talk of Arrangement of Commerce to some Purpose.— However, one Minister with proper Instructions, would do better in London than four. He would have the Artifices of French Emmissaries to counteract as well as English Partisans. for you may depend upon it, the French See with Pleasure the Improbability of our coming soon and cordially together, as they Saw with manifest Regret the appearances of Cordial Reconciliation under the former Administration. These Sentiments are not unnatural, but We are under no Obligation, from mere Complaisance to Sacrifice Interests of Such deep and lasting Consequence. For it is not merely mercantile Profit and Convenience that is at Stake. future Wars, long and bloody Wars may be either avoided or intailed upon our Posterity, as We conduct wisely or otherwise the present Negotiation with Great Britain.
          With great Respect and Esteem I have / the Honour to be, Sir, your most obedient / and most humble servant
          John Adams
         